Citation Nr: 1748847	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  14-31 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for larynx cancer, status post vocal cordectomy and partial laryngectomy (larynx disability).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel
INTRODUCTION

The Veteran had qualifying service from July 1952 to January 1973.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified at a November 2015 Central Office hearing before a Veterans Law Judge (VLJ) other than the undersigned.  In September 2017, the Board offered another hearing because the VLJ who conducted the 2015 hearing was no longer employed by the Board.  To date, the Veteran has not responded, and the Board will proceed with adjudication of the claim.  

In April 2016, the Board remanded for further development; substantial compliance was not achieved.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In February 2017, the Agency of Original Jurisdiction (AOJ) rendered a rating decision that increased the larynx disability from 10 percent to 30 percent, effective February 26, 2013.  However, because the maximum disability rating has not yet been granted, the appeal remains properly before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  

This appeal has been advanced on the Board's docket.  See 38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran when further action is required.





REMAND

While additional delay is regrettable, the Board finds that another remand is required to fairly decide the Veteran's claim.  Residuals of partial laryngectomy can be rated as: (1) laryngitis (Diagnostic Code [DC] 6516); (2) aphonia (DC 6519); or (3) stenosis of the larynx (DC 6520).  See 38 C.F.R. § 4.97, DC 6520.  Because the Veteran's residuals could be rated under any one of these three diagnostic codes, the Board is obligated to ensure that he is rated under that which yields the highest possible rating.  Although the Veteran is currently rated at the maximum schedular allowance under DC 6516, the Board must decide whether any residuals would warrant a rating in excess of 30 percent under either DC 6519 or DC 6520.  Without further medical development, the Board is unable to make this determination. 

VA must provide the Veteran with a new examination.  In April 2016, the Board remanded to afford the Veteran a new examination after testimony revealed worsening since the July 2015 examination.  See November 2015 Hearing Transcript.  In July 2016, the Veteran was afforded a new examination; however, it was inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner recorded a forced expiratory volume in one second (FEV-1) predicted at 97 percent, but then contradictorily indicated that the Veteran's FEV-1 predicted fell within the 71 to 80 percent range.  See July 2016 examination report.  Further, the examiner's remarks suggested that the Veteran's private physician had misinterpreted multiple pulmonary function test results and that the Veteran did not actually have upper airway obstruction (UAWO).  Id.  The examiner provided a December 2016 addendum that largely reiterated prior findings and conclusions.  See December 2016 examination report.  Additionally, the examiner's conclusion that the Veteran can constantly speak above a whisper seemingly contradicts other medical evidence (December 2015 letter by Dr. S. indicated a constant inability to speak above much of a whisper because of so much strain; May 2016 treatment note by Dr. W. indicated talking with a very hoarse voice just above a whisper).   

Even if the July 2016 examination and December 2016 addendum were adequate, VA must still provide the Veteran with a new examination because of post-December 2016 indications of worsening.  A June 2017 letter by Dr. S. indicated that: stenosis has narrowed the airway down to about 30 percent of what would be normal (July 2015 endoscopy showed less narrowing at 30 to 40 percent of normal); UAWO is indicated and causes fluctuations in pulmonary function testing; and inhalers were started about a month-and-a-half ago because the last pulmonary function tests led him to suspect involvement with the Veteran's lungs (December 2015 letter by Dr. S. indicated normal lung function).  

In sum, outcome-determinative discrepancies remain regarding the percentage of FEV-1 predicted and aphonia.  As such, further development is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket.  See 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for an examination, with an examiner other than who rendered the July and December 2016 opinions, if possible, to determine the current severity of the Veteran's larynx disability.  

The opinion must discuss, but is not limited to:

(a)  whether FEV-1 predicted is 40 to 55 percent with flow-volume loop (FVL) compatible with upper airway obstruction (UAWO); 

(b)  whether FEV-1 predicted is less than 40 percent with FVL compatible with UAWO or whether permanent tracheostomy is indicated; 

(c)  whether constant inability to speak above a whisper is indicated; 

(d)  whether constant inability to communicate by speech is indicated;

(e)  the December 2015 letter by Dr. S.; 

(f)  the May 2016 treatment note by Dr. W.; and

(g)  the June 2017 letter by Dr. S.

Support all opinions with rationale.  If the Veteran has not maintained a relatively stable level of symptomatology throughout the appeal period, the examiner must clearly identify the beginning and end dates of periods of fluctuation.  

See Remand body for further discussion.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  All remanded claims must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Only a Board decision is appealable to the United States Court of Appeals for Veterans Claims.  See 38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a Board decision on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2016).

